EXHIBIT 99.2 04 May 2007 BNP PARIBAS COUNTRYWIDE HOME LOANS, INC. JENNIFER SANDEFUR BFI-LSI-CMO-BACK OFFICE SWAPS Managing Director And Treasurer CHL, Inc. ACI:CSB04A1 4500 PARK GRANADA 75450 PARIS CEDEX 09 MSN CH-43 FRANCE CALABASAS CALIFORNIA 91302 FAX:+33 1 42 98 67 04 UNITED STATES RATE SWAP TRANSACTION CONFIRMATION BETWEEN COUNTRYWIDE HOME LOANS, INC. AND BNP PARIBAS The purpose of this letter agreement (this “Confirmation”) is to confirm the terms and conditions of the Transaction entered into between us on the Trade Date specified below (the “Transaction”).In this Confirmation, “Party A” means BNP Paribas and “Party B” means Countrywide Home Loans, Inc. The definitions and provisions contained in the 2efinitions (the “2000 Definitions”), as published by the International Swaps and Derivatives Association, Inc. (“ISDA”) are incorporated into this Confirmation.References herein to a “Transaction” shall be deemed to be references to a “Swap Transaction” for the purposes of the 2000 Definitions.Each party hereto agrees to make payment to the other party hereto in accordance with the provisions of this Confirmation and of the Agreement.Terms capitalized but not defined herein shall have the meanings attributed to them in the pooling and servicing agreement dated as of April 1, 2007 (the “Pooling and Servicing Agreement”) among CWABS, Inc., as depositor, Countrywide Home Loans, Inc., as a seller, Park Monaco Inc., as a seller, Park Sienna LLC, as a seller, Countrywide Home Loans Servicing LP, as master servicer, The Bank of New York, as trustee, and The Bank of New York Trust Company, N.A., as co-trustee.In the event of any inconsistency between the 2000 Definitions, the PSA and this Confirmation, this Confirmation will govern for the purposes of the Transaction. This Confirmation will constitute a Confirmation that supplements, forms a part of, and is subject to, the ISDA Master Agreement dated as of 28 May 1996, as amended and supplemented from time to time, between Party A and Party B (the “Agreement”).All provisions contained in the Agreement shall govern this Confirmation except as expressly modified below. In the event of any inconsistency between the provisions of the Agreement and this Confirmation, this Confirmation will prevail for purposes of this Swap Transaction. The terms of the particular Transaction to which this Confirmation relates are as follows: 2. TRADE DETAILS Our Reference: 2405669 Trade Date: 27 April 2007. Effective Date: 04 May 2007. Termination Date: 25 April 2014, subject to adjustment in accordance with the Following Business Day Convention; provided, however, that for the purpose of determining the final Fixed Rate Payer Period End Date, Termination Date shall be subject to no adjustment. Notional Amount: With respect to each Calculation Period, the lesser of (i) the Notional Amount as set forth in Appendix attached hereto and (ii) the aggregate Principal Balance of the Reference Assetson or about the 15th calendar day of each month, commencing in the month of May 2007. Reference Assets: CWABS, Inc. Asset-Backed Certificates, Series 2007-7, Class 1-A (Cusip: 12669VAA6), Class 2-A-1 (Cusip: 12669VAB4), Class 2-A-2 (Cusip: 12669VAC2), Class 2-A-3 (Cusip: 12669VAD0), Class 2-A-4 (Cusip: 12669VAE8), Class M-1 (Cusip:12669VAF5), Class M-2 (Cusip: 12669VAG3), Class M-3 (Cusip: 12669VAH1), Class M-4 (Cusip: 12669VAJ7), Class M-5 (Cusip: 12669VAK4), Class M-6 (Cusip: 12669VAL2), Class M-7 (Cusip: 12669VAM0), and Class M-8 (Cusip: 12669VAN8). Principal Balance: As reported on Bloomberg Financial Services, Inc. (“Bloomberg”): by entering the Cusip, , type “pdi4”, . If Bloomberg fails to publish the aggregate Principal Balance of the Reference Assets or the parties fail to agree on the aggregate Principal Balance of the Reference Assets for any Calculation Period, the aggregate Principal Balance of the Reference Assets shall be determined by the Calculation Agent pursuant to the Pooling and Servicing Agreement. 2 Calculation Agent: Party A Upfront Amount: Upfront Amount: Party A will pay USD 1,300,000 to Party B on May 4, 2007. Fixed Amounts: Fixed Rate Payer: Party B. Fixed Rate Payer Period End Date(s): The 25th of each month in each year from (and including) 25 May 2007 to (and including) the Termination Date, subject to no adjustment. Fixed Rate Payer Payment Date(s): The 25th of each month in each year from (and including) 25 May 2007 to (and including) the Termination Date, subject to adjustment in accordance with the Following Business Day Convention. Fixed Rate: 5.12% per annum. Fixed Rate Day Count Fraction: 30/360. Floating Amounts: Floating Rate Payer: Party A. Floating Rate Payer Period End Date(s): The 25th of each month in each year from (and including) 25 May 2007 to (and including) the Termination Date, subject to adjustment in accordance with the Following Business Day Convention. Floating Rate Payer Payment Date(s): Early Payment shall be applicable.For each Calculation Period, the Floating Rate Payer Payment Date shall be the first Business Day prior to the related Floating Rate Payer Period End Date. Floating Rate Option: USD-LIBOR-BBA. Spread Inapplicable. Floating Rate Day Count Fraction: Actual/360. 3 Designated Maturity: 1 Month. Compounding: Inapplicable. Reset Dates: The first day of each Calculation Period. Business Days for Both Parties: New York. 3. ACCOUNT DETAILS Payments to Party A: BNP PARIBAS NEW YORK, NEW YORK Swift Code:BNPAUS3NXXX A/C 00200-194093-001-36 Favor:BNP PARIBAS Swift Code:BNPAFRPP Attn:Swaps and Derivatives Back Office Payments to Party B: As per Party B’s standard settlement instructions. 4. ADDITIONAL TERMS Netting: Notwithstanding anything to the contrary in Section 2(c) of the Agreement, amounts that are payable with respect to Calculation Periods which end in the same calendar month (prior to any adjustment of period end dates) shall be netted, as provided in Section 2(c) of the Agreement, even if such amounts are not due on the same payment date.For avoidance of doubt, any payments pursuant to Section 6(e) of the Agreement in respect of this Transaction only shall not be subject to netting with any other payment obligations of the parties under the Agreement. Assignment: Party A will not unreasonably withhold or delay its consent to an assignment of this Transaction to any other third party. This agreement may be executed in several counterparts, each of which shall be deemed an original but all of which together shall constitute one and the same instrument. 4 Please confirm that the foregoing correctly sets forth the terms of our agreement by executing the copy of this confirmation enclosed for that purpose and returning it to us or by sending to us a letter or fax substantially similar to this letter, which letter or fax sets forth the material terms of the Transaction to which this Confirmation relates and indicates agreement to those terms. Yours sincerely, BNP PARIBAS SECURITIES CORP., ON BEHALF OF BNP PARIBAS For and on behalf of BNP PARIBAS SECURITIES CORP., ON BEHALF OF BNP PARIBAS For and on behalf of BNP PARIBAS SECURITIES CORP., ON BEHALF OF BNP PARIBAS /s/ Kerri Nuccio Name: Kerry Nuccio Title: Authorized Signatory Date: BNP Paribas Securities Corp. Name: Title: Date: For and on behalf of COUNTRYWIDE HOME LOANS, INC. /s/ Ellen Coleman Name: Ellen Coleman Title: Executive Vice President Date: 5 APPENDIX OF THE CONFIRMATION NO. 2405669 Period Start Date Period End Date Notional Amount 5/4/2007 5/25/2007 0 5/25/2007 6/25/2007 0 6/25/2007 7/25/2007 0 7/25/2007 8/25/2007 0 8/25/2007 9/25/2007 0 9/25/2007 10/25/2007 0 10/25/2007 11/25/2007 1,000,302,456 11/25/2007 12/25/2007 988,523,830 12/25/2007 1/25/2008 975,528,643 1/25/2008 2/25/2008 961,345,415 2/25/2008 3/25/2008 946,007,383 3/25/2008 4/25/2008 929,552,433 4/25/2008 5/25/2008 813,522,245 5/25/2008 6/25/2008 796,595,297 6/25/2008 7/25/2008 779,323,953 7/25/2008 8/25/2008 761,736,444 8/25/2008 9/25/2008 743,973,848 9/25/2008 10/25/2008 726,551,713 10/25/2008 11/25/2008 699,309,120 11/25/2008 12/25/2008 682,227,139 12/25/2008 1/25/2009 665,571,522 1/25/2009 2/25/2009 649,325,523 2/25/2009 3/25/2009 633,473,833 3/25/2009 4/25/2009 618,002,270 4/25/2009 5/25/2009 560,353,858 5/25/2009 6/25/2009 546,725,051 6/25/2009 7/25/2009 533,423,124 7/25/2009 8/25/2009 520,432,647 8/25/2009 9/25/2009 507,746,624 9/25/2009 10/25/2009 495,357,171 10/25/2009 11/25/2009 464,479,751 11/25/2009 12/25/2009 453,053,032 12/25/2009 1/25/2010 441,884,395 1/25/2010 2/25/2010 430,965,407 2/25/2010 3/25/2010 420,289,465 3/25/2010 4/25/2010 409,851,131 4/25/2010 5/25/2010 221,623,656 5/25/2010 6/25/2010 218,883,205 6/25/2010 7/25/2010 216,328,595 7/25/2010 8/25/2010 213,836,795 8/25/2010 9/25/2010 211,509,643 9/25/2010 10/25/2010 209,416,638 10/25/2010 11/25/2010 207,222,679 11/25/2010 12/25/2010 205,207,848 12/25/2010 1/25/2011 203,047,339 1/25/2011 2/25/2011 201,267,724 2/25/2011 3/25/2011 199,509,753 3/25/2011 4/25/2011 197,441,347 4/25/2011 5/25/2011 195,466,389 5/25/2011 6/25/2011 193,497,374 6/25/2011 7/25/2011 191,617,456 7/25/2011 8/25/2011 189,737,003 8/25/2011 9/25/2011 187,948,183 9/25/2011 10/25/2011 186,315,999 10/25/2011 11/25/2011 184,619,448 11/25/2011 12/25/2011 183,071,996 12/25/2011 1/25/2012 181,425,460 1/25/2012 2/25/2012 180,071,032 2/25/2012 3/25/2012 178,738,958 3/25/2012 4/25/2012 177,044,181 4/25/2012 5/25/2012 174,755,990 5/25/2012 6/25/2012 172,633,274 6/25/2012 7/25/2012 170,723,313 7/25/2012 8/25/2012 168,933,050 8/25/2012 9/25/2012 167,319,227 9/25/2012 10/25/2012 165,694,491 10/25/2012 11/25/2012 164,065,665 11/25/2012 12/25/2012 162,630,997 12/25/2012 1/25/2013 161,088,715 1/25/2013 2/25/2013 159,806,108 2/25/2013 3/25/2013 158,537,854 3/25/2013 4/25/2013 157,050,349 4/25/2013 5/25/2013 155,612,079 5/25/2013 6/25/2013 154,163,233 6/25/2013 7/25/2013 152,762,170 7/25/2013 8/25/2013 151,349,903 8/25/2013 9/25/2013 149,983,770 9/25/2013 10/25/2013 148,716,926 10/25/2013 11/25/2013 147,383,044 11/25/2013 12/25/2013 146,145,469 12/25/2013 1/25/2014 144,815,700 1/25/2014 2/25/2014 143,704,451 2/25/2014 3/25/2014 142,604,355 3/25/2014 4/25/2014 141,317,329 [Rest of Page Left Intentionally Blank] 6
